Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered September 9, 1999, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During voir dire, the defendant challenged a prospective juror as biased (see, CPL 270.20 [1] [b]) because she had been present during an armed robbery of a large department store and had a gun held to her face. The defendant argues, among other things, that the trial court improperly denied his challenge for cause.
The prospective juror gave the court unequivocal assurance that she could “set aside any bias and render an impartial verdict based on the evidence” (People v Johnson, 94 NY2d 600, 614; see, People v Pagan, 191 AD2d 651). Accordingly, the trial court properly denied the defendant’s challenge for cause to this prospective juror.
The defendant’s sentence was neither harsh nor excessive (see, People v Brown, 115 AD2d 485; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.